IN THE SUPREME COURT OF PENNSYLVANIA


IN THE MATTER OF:                           :   No. 2227 Disciplinary Docket No. 3
                                            :
ANNE POPE CATALINE                          :   Board File No. C1-15-859
                                            :
                                            :   (Supreme Court of New Jersey,
                                            :   D-146, September Term 2014)
                                            :
                                            :   Attorney Registration No. 72535
                                            :   (Out of State)



                                         ORDER


PER CURIAM


      AND NOW, this 14th day of January, 2016, having failed to reply to this Court’s

directive to provide reasons against the imposition of a reciprocal suspension, Anne

Pope Cataline is suspended from the practice of law in this Commonwealth for a period

of two years. She is directed to comply with all the provisions of Pa.R.D.E. 217.

      Mr. Justice Eakin did not participate in the decision of this matter.